           Case 5:20-cr-00280-C Document 21 Filed 08/23/21 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE

                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
        -vs-                                 )     No. CR-20-280-C
                                             )
BRANDON CORDELL GANUS,                       )
                                             )
               Defendant.                    )

                            ORDER CONTINUING TRIAL


        Before the Court is the Joint Motion to Continue Trial (Doc. 20) filed by

the United States of America and Defendant, Brandon Cordell Ganus,

requesting that the trial in this matter be continued from September 14, 2021

until the January 2022 trial docket. In support of the request, counsel state

that 1) more time is needed to obtain and review potentially dispositive

discovery not yet in the custody of either party; 2) the parties continue to

discuss a possible resolution to this case; and, 3) counsel to one of the parties

has a medical procedure that may cause him to be unavailable for a period of

time.

        After consideration of the joint motion to continue the trial, the Tenth

Circuit’s rulings in United States v. Toombs, 574 F.3d 1262 (10th Cir. 2009):

United States v. Larson, 627 F.3d 1198 (10th Cir. 2010), and the parameters of
              Case 5:20-cr-00280-C Document 21 Filed 08/23/21 Page 2 of 3




the Speedy Trial Act, the Court finds that a continuance is in the interest of

justice for the following reasons:

         1.     The continuance granted herein is brief and only marginally

affects the time limits imposed by the Speedy Trial Act. Indeed, given the

circumstances surrounding the COVID-19 pandemic and the various General

Orders issued by this Court and others, the Court finds that the Speedy Trial

clock was suspended from March 11, 2021, until the August trial calendar.

Additionally, the previous continuance from the August to September jury

docket was for good cause and necessary, so was likewise excluded from the

speedy trial clock. Thus, any impact of the Speedy Trial Act is negligible.

         2.     Due to the issues set forth above, the Court concludes that

additional time is warranted for the parties to possibly resolve the case

without the necessity of trial or in the alternative to adequately prepare for

trial.

         3.     Defendant’s right to have adequately prepared counsel at the

trial of this matter outweighs any interest the public has in the trial

occurring in September 2021 as opposed to January 2022. 18 U.S.C. §

3161(h)(7)(B)(iv).

         Finally, the Court finds that additional time for the parties to prepare

and present pretrial Motions is warranted. Thus, the deadline for pretrial

Motions will be extended to December 17, 2021.


                                          2
         Case 5:20-cr-00280-C Document 21 Filed 08/23/21 Page 3 of 3




      Accordingly, the Joint Motion to Continue Trial (Doc. 20) is GRANTED.

This matter shall be set on the Court’s January 2022 trial docket. The time

shall be excluded from the speedy trial clock. All pretrial motions shall be

filed and served on or before December 17, 2021.

      IT IS SO ORDERED THIS 23rd day of August, 2021.




                                       3
